Per Curiam.
After hearing several arguments amici awrim as to the validity of House Bill Ho. 10, we adopt the concession made by the promoters of the measure who appeared before us, that in one or more important particulars the bill as presented for our consideration must be held unconstitutional. It is unnecessary to discuss its terms at length, as it is not our province to indicate whether or not a constitutional measure might be prepared which would effectuate the leading purposes of the bill. We therefore refrain from expressing any further opinion upon the subject.